UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     KELVIN RICKY WATSON, JR.,                       DOCKET NUMBER
                  Appellant,                         AT-1221-16-0371-W-1

                  v.

     SOCIAL SECURITY                                 DATE: November 23, 2016
       ADMINISTRATION,
                   Agency.




             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Kelvin Ricky Watson, Jr., Esquire, Cary, North Carolina, pro se.

           Jeffrey Wilson, Esquire, Atlanta, Georgia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member



                                       FINAL ORDER

¶1         The appellant has petitioned for review of the May 13, 2016 Initial Decision
     in this appeal. Initial Appeal File, Tab 8, Initial Decision; Petition for Review



     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential ord ers,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Boa rd
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     (PFR) File, Tab 1. For the reasons set forth below, we DISMISS the petition for
     review as settled.
¶2        After filing the petition for review, the parties submitted a document
     entitled “SETTLEMENT AGREEMENT” signed and dated by the appellant on
     August 15, 2016, and by the agency on August 16, 2016. PFR File, Tabs 4-5.
     The document provides, among other things, for dismissing the petition for
     review. Id.
¶3        Before dismissing a matter as settled, the Board must decide whether the
     parties have entered into a settlement agreement, understand its terms, and intend
     to have the agreement entered into the record for enforcement b y the Board. See
     Mahoney v. U.S. Postal Service, 37 M.S.P.R. 146, 149 (1988). We find here that
     the parties have, in fact, entered into a settlement agreement, that they
     understand the terms, and that they agree that the agreement will not be entered
     into the record for enforcement by the Board. PFR File, Tab 5, ¶ 2.
¶4        Accordingly, we find that dismissing the petition for review “with prejudice
     to refiling” (i.e., the parties normally may not refile this appeal) is appropriate
     under these circumstances.
¶5        This is the final order of the Merit Systems Protection Board in this appeal.
     Title 5 of the Code of Federal Regulation, section 1201.113 ( 5 C.F.R.
     § 1201.113).

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS 2
          You have the right to request review of this final decision by the U.S. Court
     of Appeals for the Federal Circuit.




     2
       The initial decision did not afford the appellant notice of appeal rights under the
     Whistleblower Protection Enhancement Act of 2012. We have provided notice of such
     appeal rights herein.
                                                                                  3

      The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismisse d. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you want to request review of the Board’s decision concer ning your
claims of    prohibited personnel practices under        5 U.S.C. § 2302(b)(8),
(b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
the Board’s disposition of any other claims of prohibited personnel practices, you
may request review of this final decision by the U.S. Court of Appeals for the
Federal Circuit or any court of appeals of competent jurisdiction. The court of
appeals must receive your petition for review within 60 days after the date of this
order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If you choose
to file, be very careful to file on time. You may choose to request review of the
Board’s decision in the U.S. Court of Appeals for the Federal Circuit or any
other court of appeals of competent jurisdiction, but not both. Once you choose
to seek review in one court of appeals, you may be precluded from seeking
review in any other court.
     If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode/htm.          Additional information
about the U.S. Court of Appeals for the Federal Circuit is available at the court’s
website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
for Pro Se Petitioners and Appellants,” which is contained within the court’s
Rules of Practice, and Forms 5, 6, and 11. Additional information about other
                                                                                  4

courts of appeals can be found at their respective websites, which can be
accessed through the link below:
http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
     If you are interested in securing pro bono representation for your appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website a t
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                           ______________________________
                                         Jennifer Everling
                                         Acting Clerk of the Board
Washington, D.C.